CM/ECF LIVE                                                              Page 1 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 1 of 10 PageID #: 1696



                     *** PUBLIC DOCKET ***
                                                                             MANDATE,CLOSED

                               U.S. District Court
                    Southern District of Indiana (Indianapolis)
             CRIMINAL DOCKET FOR CASE #: 1:98-cr-00038-JMS-MJD-3


 Case title: USA v. SPRADLEY et al                         Date Filed: 03/10/1998
                                                           Date Terminated: 12/10/1999



 Plaintiff
 USA                                         represented by Bradley A. Blackington
                                                            UNITED STATES ATTORNEY'S
                                                            OFFICE
                                                            10 West Market Street
                                                            Suite 2100
                                                            Indianapolis, IN 46204
                                                            (317) 226-6333
                                                            Fax: (317) 226-6125
                                                            Email: bradley.blackington@usdoj.gov
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Government Attorney

                                                            Lindsay E. Karwoski
                                                            UNITED STATES ATTORNEY'S
                                                            OFFICE (Indianapolis)
                                                            10 West Market Street
                                                            Suite 2100
                                                            Indianapolis, IN 46204
                                                            317-229-2449
                                                            Fax: 317-226-5027
                                                            Email: lindsay.karwoski@usdoj.gov
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Government Attorney

                                                            Matthew P. Brookman
                                                            UNITED STATES ATTORNEY'S
                                                            OFFICE - EV
                                                            101 NW Martin Luther King, Jr. Blvd.
                                                            Suite 250
                                                            Evansville, IN 47708
                                                            (812) 465-6475
                                                            Fax: (812) 465-6444




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                8/18/2020
CM/ECF LIVE                                                              Page 2 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 2 of 10 PageID #: 1697


                                                            Email: Matthew.Brookman@usdoj.gov
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Government Attorney


 Date Filed        #      Docket Text
 03/10/1998            1 JAMS DOCKET as to MARK WHITE: *** This case was previously
                         maintained in the court's Judicial Automated Management System (JAMS).
                         Pursuant to the court's order dated 12/17/2010, the docket is now
                         transferred to the court's electronic case management system (CM/ECF)
                         *** (Attachments: # 1 Transfer Order) (REO) Modified on 12/22/2010
                         (REO). (Entered: 12/22/2010)
 11/04/2011            4 Letter from Mark White regarding reduction of sentence DEFT-Pro Se
                         (CBU) (Entered: 11/07/2011)
 04/05/2012         12 Letter from Mark White addressed to the Financial Litigation Agent
                       regarding payment due to the judgment (CBU) (Entered: 04/05/2012)
 05/31/2013         17 MOTION to Appoint Counsel by MARK WHITE. (TMA) (Entered:
                       06/03/2013)
 05/31/2013         18 MOTION to proceed in forma pauperis, filed by MARK WHITE.
                       (Attachments: # 1 Trust Fund Account Information) (TMA) (Entered:
                       06/03/2013)
 05/31/2013         19 Submission of Application for Certification of Appealability, by MARK
                       WHITE. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                       Exhibit D) (TMA) (Entered: 06/03/2013)
 05/31/2013         20 Submission of Docketing Statement, by MARK WHITE. (TMA) (Entered:
                       06/03/2013)
 10/04/2013         21 MOTION for Copies by MARK WHITE. (Attachments: # 1 Envelope)
                       (SWM) (Entered: 10/07/2013)
 03/28/2014         22 Inquiry regarding case from Mark A. White. (Attachments: # 1 Envelope)
                       (SWM) (Entered: 03/31/2014)
 05/08/2014         23 ORDER - The request to proceed in forma pauperis [dkt 18 ] and the
                       motion for attorney representation [dkt 17 ], filed by MARK WHITE (3),
                       are each denied as inapt to the filing discussed in Part I of this Entry.
                       ***SEE ORDER***. Signed by Judge Larry J. McKinney on 5/8/2014.
                       (copy to Mark White via US Mail) (JKS) (Entered: 05/08/2014)
 05/21/2014         24 RESPONSE re 23 Order, by MARK WHITE. (Attachments: # 1 Envelope)
                       (JKS) (Entered: 05/22/2014)
 05/21/2014         25 NOTICE OF APPEAL by MARK WHITE re 23 Order. (No fee paid with
                       this filing) (JKS) (Additional attachment(s) added on 5/22/2014: # 1
                       Envelope) (JKS). (Entered: 05/22/2014)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                 8/18/2020
CM/ECF LIVE                                                              Page 3 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 3 of 10 PageID #: 1698


 05/22/2014         26 SEVENTH CIRCUIT APPEAL INFORMATION SHEET as to MARK
                       WHITE re 25 Notice of Appeal - Instructions for Attorneys - Parties'
                       Short Record, Instructions, and Designation of Record information
                       attached. (A paper copy of the Short Record was sent on 5/22/2014 to the
                       defendant, via US Mail, at FCI Terre Haute) (LBT) (Entered: 05/22/2014)
 05/22/2014         27 Transmission of Notice of Appeal and Docket Sheet as to MARK WHITE
                       to US Court of Appeals re 25 Notice of Appeal. - for Court of Appeals
                       Use Only. (LBT) (Entered: 05/22/2014)
 05/22/2014         28 USCA Case Number 14-2138 for 25 Notice of Appeal filed by MARK
                       WHITE. (Attachments: # 1 Circuit Rule 3(b) Notice)(JLM) (Entered:
                       05/23/2014)
 06/03/2014         29 ENTRY Directing Further Proceedings in case as to MARK WHITE (3) -
                       The defendant renews his request for the issuance of a certificate of
                       appealability. The defendant shall have through July 2, 2014, in which to
                       supplement his renewed request. The defendant shall have through July 2,
                       2014 in which to supplement his filing of May 21, 2014 by re-stating with
                       clarity what, if any, relief from his conviction and sentence he now seeks
                       from the trial court and the basis on which he contends that such relief
                       could be granted. He is notified that a request for relief within the scope of
                       28 U.S.C. § 2255 will be treated as such a request, regardless of the label
                       attached to the filing or filings. Signed by Judge Larry J. McKinney on
                       6/3/2014. (copy to Mark White via US Mail) (JKS) **Copy emailed to
                       USCA via #14-2138.** Modified on 6/4/2014 (JLM). (Entered:
                       06/03/2014)
 06/04/2014         30 MOTION for Leave to Appeal In Forma Pauperis by MARK WHITE.
                       (Attachments: # 1 IFP filed in 2013, # 2 Inmate Account History, # 3
                       USCA Order Transferring IFP to District Court)(LBT) (Entered:
                       06/05/2014)
 06/10/2014         31 ORDER denying 30 Defendant's Motion for Leave to Appeal In Forma
                       Pauperis (USCA #14-2138) as to MARK WHITE (3). Signed by Judge
                       Larry J. McKinney on 6/10/2014. (copy to Mark White via US Mail) (JKS)
                       (Entered: 06/10/2014)
 07/02/2014         32 RESPONSE, re 29 Entry filed by MARK WHITE. (Attachments: # 1
                       Exhibit C - Entry, # 2 Envelope)(DW) (Entered: 07/03/2014)
 09/22/2014         33 MANDATE of USCA (certified copy) as to MARK WHITE re 25 Notice
                       of Appeal (USCA #14-2138) - Mark White filed a petition for rehearing of
                       this court's order denying his application for leave to file a successive
                       collateral attack. This court is not authorized to consider White's motion, 28
                       U.S.C. § 2244(b)(3)(E), which shall be filed without further action by the
                       court. In denying his application just two weeks ago, we warned White that
                       continuing to file frivolous papers would result in sanctions in accordance
                       with Alexander v. United States, 121 F.3d 312 (7th Cir 1997). But White
                       has done just that, continuing to raise the same challenge to his conviction
                       under Crawford v. Washington, 541 U.S. 36 (2004), that he has raised in




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                    8/18/2020
CM/ECF LIVE                                                              Page 4 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 4 of 10 PageID #: 1699


                         five previous collateral attacks. Accordingly, we now impose the following
                         SANCTION: White is fined $500. Until he pays that sum in full to the clerk
                         of this court, he is barred from filing further civil suits in the courts of this
                         circuit, in accordance with Support Systems International v. Mack, 45 F.3d
                         185 (7th Cir. 1995). Any papers he submits attacking his current criminal
                         judgment, including further collateral attacks, shall be returned unfiled and
                         any applications for leave to file collateral attacks will be deemed denied on
                         the 30th day unless the court orders otherwise. (JLM) (Entered:
                         09/22/2014)
 01/08/2015         34 MOTION for court to consider issues by MARK WHITE. (Attachments: #
                       1 Seventh Circuit Case Search and Entry)(DW) (Entered: 01/09/2015)
 01/09/2015         35 ENTRY AND NOTICE as to MARK WHITE (03). Defendant White
                       sought the issuance of a certificate of appealability. He was instructed to
                       identify the "final adverse order" as to which he seeks such a certificate. He
                       has not done so. Through his filing of July 2, 2014, however, he insists that
                       a certificate of appealability can and should be issued. That is not the case
                       and his request for a certificate of appealability is denied. The reason for
                       this ruling is that a certificate of appealability can be considered in
                       conjunction with the denial of a motion for relief pursuant to 28 U.S.C. §
                       2255, but that matter here has long since been laid to rest. Additionally, the
                       Court of Appeals' Order of September 22, 2014 in No. 14-2138 prohibits
                       White from making or pursuing this and similar requests. Therefore, any
                       relief which can be thought as being requested on the basis of filings
                       heretofore made is denied. Signed by Judge Larry J. McKinney on
                       1/9/2015. Copy sent to Defendant via U.S. Mail. (BGT) (Entered:
                       01/12/2015)
 01/13/2015         37 ORDER as to MARK WHITE (3): The defendant's motion for
                       consideration [dkt 34] is denied in light of the Entry docketed on January
                       12, 2015 confirming his non-entitlement to a certificate of appealability and
                       the effect of the September 22, 2014 Order of the Court of Appeals in No.
                       14-2138. The motion referred to herein should not have been tendered and
                       should not have been filed. Further attempts to file motions for
                       reconsideration will be denied. Signed by Judge Larry J. McKinney on
                       1/13/2015. Copy sent via US Mail.(DW) (Entered: 01/13/2015)
 03/02/2015         39 MOTION to Reduce Sentence - USSC Amendment 782 by MARK
                       WHITE. (AH) (Entered: 03/05/2015)
 05/07/2015         40 ORDER TO SHOW CAUSE as to MARK WHITE (03): The Court
                       acknowledges receipt of Defendant Mark White's ("Defendant's") Motion
                       to Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(2) under the terms of
                       Amendment 782 to the United States Sentencing Commission guideline
                       ("Amendment 782") ("Defendant's 782 Motion"). Defendant shall have 21
                       days from the date of this Order to supplement his 782 Motion with reasons
                       why the section 3553(a) factors weigh in favor of reducing Defendant's
                       sentence. The United States of America shall have 14 days thereafter to
                       respond. This Order should not be construed as a ruling or comment on the




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                        8/18/2020
CM/ECF LIVE                                                              Page 5 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 5 of 10 PageID #: 1700


                         merits or sufficiency of Defendant's 782 Motion (see Order for additional
                         information). Copy to Plainitff via US Mail. Signed by Judge Larry J.
                         McKinney on 5/7/2015. (SWM) (Entered: 05/07/2015)
 05/12/2015         43 Reassignment of Case to Magistrate Judge Mark J. Dinsmore. Magistrate
                       Judge Kennard P. Foster no longer assigned to the case. Please include the
                       new case number ( 1:98-cr-038-LJM-MJD), which includes the initials of
                       the newly assigned judge, on all future filings in this matter. (DJH)
                       (Entered: 05/12/2015)
 05/18/2015         46 RESPONSE to Court's Order to Show Cause, filed by MARK WHITE (3)
                       (Attachments: # 1 Envelope)(SWM) (Entered: 05/19/2015)
 05/26/2015         47 RESPONSE in Opposition re 39 MOTION to Reduce Sentence - USSC
                       Amendment 782 by USA as to MARK WHITE (3) (Conour, Melanie)
                       (Entered: 05/26/2015)
 06/08/2015         49 SUPPLEMENT re 46 RESPONSE to Court's Order to Show Cause by
                       MARK WHITE (3). (Attachments: # 1 Envelope)(DW) (Entered:
                       06/09/2015)
 07/14/2015         54 ORDER denying Defendant's 39 Motion to Reduce Sentence - USSC
                       Amendment 782 for 1 as to MARK WHITE (3). Signed by Judge Larry J.
                       McKinney on 7/14/2015. Copy sent to Defendant via U.S. Mail. (BGT)
                       (Entered: 07/14/2015)
 08/06/2015         56 MOTION for Reconsideration of Court's 54 ORDER denying Defendant's
                       39 Motion to Reduce Sentence - USSC Amendment 782 by MARK
                       WHITE (3). Certificate of Service. (Attachments: # 1 Exhibit A, # 2 Exhibit
                       B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G,
                       # 8 Envelope) (BGT) (Entered: 08/07/2015)
 08/12/2015         57 ORDER denying Defendant's 56 Motion for Reconsideration of the Court's
                       Order denying his Motion for Reduction in Sentence pursuant to 18 U.S.C.
                       § 3582(c)(2) and Amendment 782 to the U.S. Sentencing Commission
                       Guidelines ("782 Motion") as to MARK WHITE (3). Signed by Judge
                       Larry J. McKinney on 8/12/2015. Copy sent to Defendant via U.S. Mail.
                       (BGT) (Entered: 08/12/2015)
 08/21/2015         61 NOTICE OF APPEAL by MARK WHITE (3) re 54 Order on Motion to
                       Reduce Sentence - USSC Amendment 782 and 57 Order on Motion for
                       Reconsideration. No Certificate of Service. (No fee paid with this filing)
                       (Attachments: # 1 Envelope) (BGT) (Entered: 08/24/2015)
 08/24/2015         62 PARTIES' SHORT RECORD as to MARK WHITE (3) re 61 Notice of
                       Appeal - Instructions for Attorneys and Designation of Record
                       information attached. (A paper copy of the Short Record was sent on
                       8/24/2015 to the defendant, via US Mail, at Terre Haute U.S. Penitentiary )
                       (MAG) (Entered: 08/24/2015)
 08/24/2015         63 Transmission of Notice of Appeal and Docket Sheet as to MARK WHITE
                       (3) to US Court of Appeals re 61 Notice of Appeal. - for Court of Appeals




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                   8/18/2020
CM/ECF LIVE                                                              Page 6 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 6 of 10 PageID #: 1701


                         Use Only. (MAG) (Entered: 08/24/2015)
 08/24/2015         64 USCA Case Number as to MARK WHITE (3) 15-2812 for 61 Notice of
                       Appeal filed by MARK WHITE. (MAG) (Entered: 08/25/2015)
 11/13/2015         65 Certified and Transmitted Record on Appeal as to MARK WHITE (3) to
                       US Court of Appeals re 61 Notice of Appeal (USCA #15-2812) **Sealed
                       Documents will be sent as a Supplemental Transmittal via email.**
                       (Attachments: # 1 Pleadings, # 2 Notice to Transmit Record)(LBT)
                       (Entered: 11/13/2015)
 11/13/2015         66 Supplemental Record on Appeal transmitted to USCA, via email, as to
                       MARK WHITE (3) re 61 Notice of Appeal (USCA #15-2812). Contents of
                       Supplemental Record: 2 Sealed Documents. (LBT) (Entered: 11/13/2015)
 11/16/2015         67 Appeal Remark as to MARK WHITE (3) re 61 Notice of Appeal filed by
                       MARK WHITE. (USCA #15-2812) Original record on appeal filed
                       electronically. Contents of record : 1 vol. pleadings and 2 sealed records.
                       (MAG) (Entered: 11/16/2015)
 12/29/2015         68 MANDATE of USCA (certified copy) as to MARK WHITE (3) re 61
                       Notice of Appeal (USCA #15-2812) - IT IS ORDERED that the request for
                       counsel is DENIED and the judgment of the district court is summarily
                       AFFIRMED. (MAG) (Entered: 12/29/2015)
 06/01/2016         96 MOTION for Certificate of Appealability by Defendant MARK WHITE
                       (3). (Attachments: # 1 Exhibits Cover Sheet, # 2 Exhibit A, # 3 Exhibit B, #
                       4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9
                       Exhibit H, # 10 Exhibit I, # 11 Exhibit J, # 12 Exhibit K, # 13 Envelope)
                       (GSO) (Entered: 06/03/2016)
 06/01/2016         97 MOTION for Leave to Appeal In Forma Pauperis, filed by Defendant
                       MARK WHITE (3). (Attachments: # 1 Inmate Inquiry, # 2 Envelope)
                       (GSO) (Entered: 06/03/2016)
 06/08/2016         98 ORDER TO SHOW CAUSE as to Defendant MARK WHITE (3) -
                       Defendant Mark White ("Defendant") has moved for an order granting him
                       leave to file another collateral attack on his sentence and to proceed thereon
                       in forma pauperis. Dkt. Nos. 96 & 97. Defendant is hereby ORDERED TO
                       SHOW CAUSE on or before July 8, 2016, why these pleadings should not
                       be stricken pursuant to the sanctions imposed by the Seventh Circuit Court
                       of Appeals in its order dated August 15, 2014. Signed by Judge Larry J.
                       McKinney on 6/8/2016. Copy sent to Defendant via US Mail. (GSO)
                       (Entered: 06/09/2016)
 07/06/2016         99 RESPONSE TO ORDER TO SHOW CAUSE, filed by Defendant MARK
                       WHITE (3). (Attachments: # 1 Cover Letter, # 2 Envelope) (GSO)
                       (Entered: 07/06/2016)
 07/12/2016        100 ORDER - Defendant Mark White ("Defendant") has responded to the Order
                       to Show Cause arguing that he has paid the fine issued by the Court of
                       Appeals for the Seventh Circuit in its Cause No. 14-2138. A check of that




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                   8/18/2020
CM/ECF LIVE                                                              Page 7 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 7 of 10 PageID #: 1702


                         docket reveals that he paid the fine on February 10, 2015. On the merits of
                         Defendant's Motion for Certificate of Appealability, and Motion for Leave
                         to Appeal in forma pauperis, the Motions are DENIED for the reasons
                         stated by the Court in its Order dated January 9, 2015. Specifically, a
                         certificate of appealability can only be considered in conjunction with a
                         motion for relief pursuant to 28 U.S.C. § 2255; however, here, that matter
                         has long been laid to rest. To the extent Defendant seeks to file a successive
                         § 2255 motion, he must seek leave to do so with the Seventh Circuit Court
                         of Appeals. Signed by Judge Larry J. McKinney on 7/12/2016. Copies
                         distributed pursuant to distribution list. (GSO) (Entered: 07/12/2016)
 07/26/2016        103 NOTICE OF APPEAL, filed by Defendant MARK WHITE (3) re Court's
                       100 Order. (No fee paid with this filing) (Attachments: # 1 Envelope)
                       (GSO) (Entered: 07/27/2016)
 07/27/2016        104 PARTIES' SHORT RECORD as to MARK WHITE (3) re 103 Notice of
                       Appeal - Instructions for Attorneys and Designation of Record
                       information attached. (A paper copy of the Short Record was sent on
                       7/27/2016 to the defendant, via US Mail, at FCI Hazelton.) (LBT) (Entered:
                       07/27/2016)
 07/27/2016        105 Transmission of Notice of Appeal and Docket Sheet as to MARK WHITE
                       (3) to US Court of Appeals re 103 Notice of Appeal. - for Court of
                       Appeals Use Only. (LBT) (Entered: 07/27/2016)
 07/28/2016        107 USCA Case Number 16-3042 as to MARK WHITE (3) for 103 Notice of
                       Appeal filed by MARK WHITE. (LBT) (Entered: 07/28/2016)
 01/13/2017        115 MANDATE of USCA (certified copy) as to MARK WHITE (3) re 103
                       Notice of Appeal (USCA #16-3042) - The request for a certificate of
                       appealability is DENIED. We caution White that continuing to submit
                       frivolous papers to this court will result in another fine. See Alexander v.
                       United States, 121 F.3d 312 (7th Cir. 1997). (MAT) (Entered: 01/13/2017)
 04/27/2018        125 MOTION Pursuant to Federal Rule of Criminal Procedure 52(b) by MARK
                       WHITE (3). (Attachments: # 1 Exhibit, # 2 Envelope)(APD) **Emailed to
                       USCA re #03-2875** Modified on 5/1/2018 (LBT). (Entered: 04/30/2018)
 05/01/2018        126 Entry Forwarding Filing to Seventh Circuit - The defendant's motion
                       pursuant to Federal Rule of Criminal Procedure 52(b), filed on April 27,
                       2018, is captioned for and intended for the Seventh Circuit's review. The
                       clerk shall forward this filing to the Seventh Circuit Court of Appeals, No.
                       03-2875, as indicated on page 1 of the defendant's filing. (The Court also
                       notes that the most recent appellate case number is No. 16-3042). To the
                       extent the motion was filed in this Court, the clerk shall terminate the
                       motion, dkt. 125 . Copy to defendant via US Mail. Signed by Judge Jane
                       Magnus-Stinson on 5/1/2018.(APD) **Emailed to USCA re #03-2875**
                       Modified on 5/1/2018 (LBT). (Entered: 05/01/2018)
 10/22/2019        142 MOTION Requesting Recalculation of Sentence Pursuant to the First Step
                       Act of 2018 Sec. 404 by MARK WHITE (3). (Attachments: # 1




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                     8/18/2020
CM/ECF LIVE                                                              Page 8 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 8 of 10 PageID #: 1703


                         Attachments, # 2 Envelope)(JDH) (Entered: 10/23/2019)
 12/12/2019        145 Letter from Mark A. White in case as to MARK WHITE (3). (Attachments:
                       # 1 Envelope) (JDH) (Entered: 12/16/2019)
 01/15/2020        146 ORDER TO APPOINT INDIANA FEDERAL PUBLIC DEFENDERS
                       AND STAY PROCEEDINGS - First Step Act as to MARK WHITE (3) -
                       This matter is before the Court on the Defendants Motion for Reduction of
                       Sentence. The Defendant requests that the Court reduce his sentence
                       pursuant to the First Step Act of 2018. Pursuant to General Order, the
                       Office of the Indiana Federal Community Defenders has been appointed to
                       represent any defendant previously determined to have been entitled to
                       appointment of counsel, or who was previously represented by retained
                       counsel and is presently indigent, to determine whether that defendant may
                       qualify to seek reduction of sentence and to present any motions or
                       applications for reduction of sentence in accordance with Section 404 of the
                       First Step Act of 2018. Accordingly, the Court appoints the Indiana Federal
                       Community Defenders Office to appear for the Defendant for this purpose.
                       The Indiana Federal Defenders Office shall file an appearance within 7
                       days of the date of this Order. Pending the Indiana Federal Community
                       Defenders review and analysis of the Defendants eligibility for a reduction
                       of sentence pursuant to the First Step Act of 2018, and to allow counsel to
                       communicate with the Defendant regarding the attorney-client relationship,
                       this matter is stayed. Proceedings will resume, and the stay will be lifted,
                       when the Indiana Federal Community Defender files an Amended Motion
                       for Reduction of Sentence on the Defendants behalf, a Stipulation to
                       Reduction of Sentence is filed, or the Court grants the Indiana Federal
                       Community Defenders motion to withdraw from the Defendants case. Copy
                       to Mark A. White via U.S. mail. Signed by Judge Jane Magnus-Stinson on
                       1/15/2020. (JDH) (Entered: 01/15/2020)
 01/15/2020        147 NOTICE OF ATTORNEY APPEARANCE: Sara Varner appearing for
                       MARK WHITE (3) (Federal Community Defender Appointment). (Varner,
                       Sara) (Entered: 01/15/2020)
 06/11/2020        152 MOTION to Withdraw Attorney Appearance by Pamela Domash. by USA
                       as to MARK WHITE (3), ELLIS WALKER (9), DENNIS JONES (4),
                       ANTHONY SPRADLEY (1), WILLIE BODDIE (2), ANTHONY
                       THOMPSON (8). (Attachments: # 1 Text of Proposed Order)(Domash,
                       Pamela) (Entered: 06/11/2020)
 06/12/2020        154 NOTICE OF ATTORNEY APPEARANCE Lindsay E. Karwoski
                       appearing for USA. (Karwoski, Lindsay) (Entered: 06/12/2020)
 06/12/2020        155 ORDER - This matter is before the Court upon the United States of
                       America's Motion to Withdraw the Appearance of Pamela Domash,
                       Assistant United States Attorney, and the Court, being duly advised, now
                       finds that the Motion 152 should be GRANTED. IT IS THEREFORE
                       ORDERED that the appearance of Assistant United States Attorney Pamela
                       Domash shall be withdrawn as counsel for the United States of America.




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                 8/18/2020
CM/ECF LIVE                                                              Page 9 of 10
Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 9 of 10 PageID #: 1704


                         Signed by Judge Jane Magnus-Stinson on 6/12/2020.(JDH) (Entered:
                         06/12/2020)
 06/22/2020        157 LETTER in Support re 142 MOTION to Reduce Sentence - First Step Act
                       by MARK WHITE (3). (Attachments: # 1 Exhibit, # 2 Envelope)(JDH)
                       (Entered: 06/23/2020)
 06/29/2020        158 MOTION to Withdraw Attorney Appearance Sara J. Varner by Sara J.
                       Varner. by MARK WHITE (3). (Attachments: # 1 Text of Proposed Order)
                       (Varner, Sara) (Entered: 06/29/2020)
 06/30/2020        159 ORDER ON MOTION TO WITHDRAW APPEARANCE as to MARK
                       WHITE (3) - This matter is before the Court upon defense counsel's Motion
                       to Withdraw Appearance, and the Court, being duly advised, now finds that
                       the Motion 158 should be GRANTED. IT IS THEREFORE ORDERED
                       that the appearance of Sara J. Varner, Indiana Federal Community
                       Defenders, shall be withdrawn as counsel for the Defendant. Signed by
                       Judge Jane Magnus-Stinson on 6/30/2020.(JDH) (Entered: 06/30/2020)
 07/01/2020        160 ENTRY DIRECTING FURTHER BRIEFING AND LIFTING STAY as to
                       MARK WHITE (3) - Defendant filed a pro se motion that the Court
                       construed as a Motion for Sentence Reduction under the First Step Act of
                       2018. Dkt. 142. The Court appointed counsel to represent Defendant and
                       stayed the case. Dkt. 146. Counsel from the Indiana Federal Community
                       Defender appeared on Defendant's behalf, dkt. 147, but then withdrew,
                       dkts. 158, 159. Because the Indiana Federal Community Defender has
                       withdrawn from this case, the stay issued in this case is hereby lifted. See
                       dkt. 146. Defendant must now pursue his Motion for Sentence Reduction
                       pro se unless he obtains private counsel. Accordingly, the Court ORDERS
                       Defendant to supplement his motion with any information or argument that
                       may inform the Court's discretion to grant or deny his Motion for Sentence
                       Reduction within 42 days after the date this Entry is issued. In the
                       alternative, Defendant may file a motion to withdraw his Motion for
                       Sentence Reduction. The Government is ORDERED to respond to
                       Defendant's Motion and supplement within 14 days after the deadline for
                       Defendant to file his supplement. In its response, the Government should
                       indicate whether it opposes the relief Defendant seeks and, if it does, the
                       reasons for its opposition. Defendant shall have 21 days from the date the
                       Government files its response to file any reply. The Presentence Report is
                       not presently part of the record. Accordingly, the Probation Office is
                       directed to file the Presentence Report for Defendant under seal. Copy to
                       Mark A. White via U.S. mail. Signed by Judge Jane Magnus-Stinson on
                       7/1/2020. (JDH) (Entered: 07/01/2020)
 07/06/2020        161 NOTICE of Upcoming Address Change by MARK WHITE (3)
                       (Attachments: # 1 Envelope)(JDH) (Entered: 07/07/2020)
 07/15/2020        163 MOTION for Extension of Time and Notice of Change of Address by
                       MARK WHITE (3). (Attachments: # 1 Envelope)(JDH) (Entered:
                       07/15/2020)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                  8/18/2020
CM/ECF LIVE                                                            Page 10 of 10
 Case 1:98-cr-00038-JMS-MJD Document 166-1 Filed 08/18/20 Page 10 of 10 PageID #:
                                     1705

 07/16/2020        164 Order Granting Motion for Extension of Time as to MARK WHITE (3) -
                       Defendant filed a letter that the Court construes as a motion for extension of
                       time. Defendant requests additional time to supplement his Motion for
                       Sentence Reduction under the First Step Act of 2018. He explains that he
                       has recently been transferred, is currently being quarantined, and will not
                       have access to legal materials until he is out of quarantine. The Court finds
                       that good cause exists for the requested extension of time. The motion, dkt.
                       163 , is granted. On or before October 14, 2020, Defendant shall
                       supplement his motion with any information or argument that may inform
                       the Court's discretion to grant or deny his Motion for Sentence Reduction.
                       In the alternative, Defendant may file a motion to withdraw his Motion for
                       Sentence Reduction. The Government shall respond to Defendant's Motion
                       and supplement within 14 days after the deadline for Defendant to
                       supplement his response. Defendant shall have 21 days from the date the
                       Government files its response to file any reply. Copy to Mark A. White via
                       U.S. mail. Signed by Judge Jane Magnus-Stinson on 7/16/2020.(JDH)
                       (Entered: 07/16/2020)
 08/12/2020        165 MOTION Requesting Copies by MARK WHITE (3). (Attachments: # 1
                       Envelope)(JDH) (Entered: 08/13/2020)

Case #: 1:98-cr-00038-JMS-MJD-3




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?936250905871152-L_1_0-1                   8/18/2020
